Exhibit 10.1

EXECUTION VERSION

$1,000,000,000

TERM LOAN CREDIT AGREEMENT

dated as of March 15, 2019,

by and among

EVERGY, INC.

as Borrower,

the lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC., JPMORGAN CHASE BANK,
N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and MUFG BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

         Page  

Section 1.1

  Definitions      1  

Section 1.2

  Other Definitions and Provisions      16  

Section 1.3

  Accounting Terms      17  

Section 1.4

  Rounding      17  

Section 1.5

  References to Agreement and Laws      17  

Section 1.6

  Times of Day      18  

Section 1.7

  Guarantees/Earn-Outs      18  

Section 1.8

  Rates      18  

Section 1.9

  Divisions      18   ARTICLE II

 

TERM LOAN FACILITY

 

Section 2.1

  Term Loans      18  

Section 2.2

  Procedure for Advance of Term Loans      18  

Section 2.3

  Repayment of Term Loans      19  

Section 2.4

  Prepayments of Term Loans      19  

Section 2.5

  Termination or Reduction of Commitments      19   ARTICLE III

 

GENERAL LOAN PROVISIONS

 

Section 3.1

  Interest      19  

Section 3.2

  Notice and Manner of Conversion or Continuation of Loans      20  

Section 3.3

  [Reserved]      21  

Section 3.4

  Manner of Payment      21  

Section 3.5

  Evidence of Indebtedness      21  

Section 3.6

  Sharing of Payments by Lenders      22  

Section 3.7

  Administrative Agent’s Clawback      22  

Section 3.8

  Changed Circumstances      23  

Section 3.9

  Indemnity      25  

Section 3.10

  Increased Costs      25  

Section 3.11

  Taxes      27  

Section 3.12

  Mitigation Obligations; Replacement of Lenders      30  

Section 3.13

  [Reserved]      31  

Section 3.14

  Defaulting Lenders      31   ARTICLE IV

 

CONDITIONS

 

Section 4.1

  Conditions to Effectiveness      32  

Section 4.2

  Conditions to all Borrowings      34   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

Section 5.1

  Organization; Power; Qualification      34  

Section 5.2

  Authorization; Enforceability      35  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.3

  Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.      35
 

Section 5.4

  Compliance with Law; Governmental Approvals      35  

Section 5.5

  Tax Returns and Payments      35  

Section 5.6

  Environmental Matters      35  

Section 5.7

  Employee Benefit Matters      36  

Section 5.8

  Margin Stock      36  

Section 5.9

  Government Regulation      36  

Section 5.10

  Financial Statements      36  

Section 5.11

  No Material Adverse Change      36  

Section 5.12

  Litigation      36  

Section 5.13

  Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions      36  

Section 5.14

  Absence of Defaults      36  

Section 5.15

  Disclosure      37   ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Section 6.1

  Financial Statements and Budgets      37  

Section 6.2

  Certificates; Other Reports      38  

Section 6.3

  Notice of Litigation and Other Matters      39  

Section 6.4

  Preservation of Legal Existence; Maintenance of Property and Licenses      39
 

Section 6.5

  [Reserved]      39  

Section 6.6

  Insurance      39  

Section 6.7

  Accounting Methods and Financial Records      40  

Section 6.8

  Payment of Taxes      40  

Section 6.9

  Compliance with Laws      40  

Section 6.10

  Visits and Inspections      40  

Section 6.11

  Use of Proceeds      40  

Section 6.12

  Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions      41   ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.1

  Liens      41  

Section 7.2

  Fundamental Changes      44  

Section 7.3

  Restrictions on Subsidiary Dividends      45  

Section 7.4

  [Reserved]      45  

Section 7.5

  Transactions with Affiliates      45  

Section 7.6

  Financial Covenant      46   ARTICLE VIII

 

DEFAULT AND REMEDIES

 

Section 8.1

  Events of Default      46  

Section 8.2

  Remedies      48  

Section 8.3

  Rights and Remedies Cumulative; Non-Waiver; Etc.      48  

Section 8.4

  Crediting of Payments and Proceeds      49  

Section 8.5

  Administrative Agent May File Proofs of Claim      49  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1

  Appointment and Authority      50  

Section 9.2

  Rights as a Lender      50  

Section 9.3

  Exculpatory Provisions      50  

Section 9.4

  Reliance by the Administrative Agent      51  

Section 9.5

  Delegation of Duties      51  

Section 9.6

  Resignation of Administrative Agent      52  

Section 9.7

  Non-Reliance on Administrative Agent and Other Lenders      53  

Section 9.8

  No Other Duties, Etc.      53   ARTICLE X

 

MISCELLANEOUS

 

Section 10.1

  Notices      53  

Section 10.2

  Amendments, Waivers and Consents      56  

Section 10.3

  Expenses; Indemnity      57  

Section 10.4

  Right of Setoff      59  

Section 10.5

  Governing Law; Jurisdiction, Etc.      59  

Section 10.6

  Waiver of Jury Trial      60  

Section 10.7

  Reversal of Payments      60  

Section 10.8

  Successors and Assigns; Participations      60  

Section 10.9

  Treatment of Certain Information; Confidentiality      64  

Section 10.10

  Survival      65  

Section 10.11

  Titles and Captions      65  

Section 10.12

  Severability of Provisions      65  

Section 10.13

  Counterparts; Integration; Effectiveness; Electronic Execution      65  

Section 10.14

  Term of Agreement      66  

Section 10.15

  USA PATRIOT Act; Anti-Money Laundering Laws      66  

Section 10.16

  Independent Effect of Covenants      66  

Section 10.17

  No Advisory or Fiduciary Responsibility      66  

Section 10.18

  Inconsistencies with Other Documents      67  

Section 10.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      67  

Section 10.20

  Certain ERISA Matters      67  

 

EXHIBITS      Exhibit A   –    Form of Term Loan Note Exhibit B   –    Form of
Notice of Borrowing Exhibit C   –    Form of Notice of Account Designation
Exhibit D   –    Form of Notice of Prepayment Exhibit E   –    Form of Notice of
Conversion/Continuation Exhibit F   –    Form of Officer’s Compliance
Certificate Exhibit G   –    Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Exhibit H-1   –    Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Lenders) Exhibit H-2   –    Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants) Exhibit H-3   –    Form of U.S. Tax
Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4   –   
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships) SCHEDULES
   Schedule 1.1   –    Commitments Schedule 7.1   –    Existing Liens

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT, dated as of March 15, 2019, by and among EVERGY,
INC., a Missouri corporation (the “Borrower”), the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
a term loan facility to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

“’34 Act Reports” means the periodic reports of the Borrower filed with the SEC
on Forms 10-K, 10-Q and 8-K (or any successor forms thereto).

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 9.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 10.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 10.1(e)(ii).

“Agreement” means this Term Loan Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means, for LIBOR Rate Loans, 0.55%, and for Base Rate Loans,
0%.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.8), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

“Attributable Indebtedness” means, on any date of determination, in respect of
any Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

“Availability Period” means the period from and including the Closing Date to
(but excluding) the Commitment Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning assigned thereto in the introductory paragraph of
this Agreement.

 

2



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning assigned thereto in Section 6.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means an event or series of events by which:

(i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of the
Borrower or its Subsidiaries, or any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of thirty-three and one-third percent (33 1/3%) or more
of the “voting equity interests” (meaning for this purpose the power under
ordinary circumstances to vote for the election of members of the board of
directors) of the Borrower; or

(ii)    during any period of twelve (12) consecutive months (or such lesser
period of time as shall have elapsed since the formation of the Borrower), a
majority of the members of the board of directors or other equivalent governing
body of the Borrower ceases to be composed of individuals (x) who were members
of that board or equivalent governing body on the first day of such period,
(y) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (x) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (z) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (x)
and (y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986.

 

3



--------------------------------------------------------------------------------

“Commitment” means as to any Lender, the obligation of such Lender to make Term
Loans to the Borrower hereunder in an aggregate principal amount equal to the
amount set forth opposite its name on Schedule 1.1.

“Commitment Termination Date” means the earlier of (i) the second Funding Date
and (ii) June 15, 2019 or, if such day is not a Business Day, the immediately
preceding Business Day.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries, the net income of the Borrower and its Consolidated
Subsidiaries determined in accordance with GAAP, excluding extraordinary items
for that period.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries, Shareholders’ Equity of the
Borrower and its Consolidated Subsidiaries on that date minus the Intangible
Assets of the Borrower and its Consolidated Subsidiaries on that date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Rating” means, with respect to any Person as of any date of determination,
the rating (as determined by either S&P or Moody’s) of such Person’s senior
unsecured non-credit enhanced long-term indebtedness on such date.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any of the events specified in Section 8.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 3.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two (2) Business Days of the date such Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within

 

4



--------------------------------------------------------------------------------

two (2) Business Days of the date when due, (b) has notified the Borrower and
the Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.14(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.8 (subject to such consents, if any, as may be
required under Section 10.8(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to public
health or the environment.

 

5



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, foreign, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals and
orders of courts or Governmental Authorities, relating to the protection of
public health or the environment, including, but not limited to, legally
enforceable requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Equity Linked Securities” means, with respect to the Borrower, (a) all
securities issued by the Borrower or any Subsidiary thereof that contain two
distinct components: (i) medium term debt and (ii) a forward contract for the
issuance of common stock of the Borrower or such Subsidiary prior to the
maturity of, and in an amount not less than, such debt, including the securities
commonly referred to by the tradenames “FELINE PRIDES”, “PEPS”, “HITS” and
“DECS” and generally referred to as “equity units”; provided that such
securities shall not contain any provision permitting them to be put to the
Borrower or any Subsidiary thereof prior to the settlement of the related
purchase contract and (b) all other securities issued by the Borrower or any
Subsidiary that are similar to those described in clause (a).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any

 

6



--------------------------------------------------------------------------------

political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, United States federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 3.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.11(g) and (d) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation or
rules adopted pursuant to any intergovernmental agreement, treaty or convention
among Governmental Authorities entered into in connection with the
implementation of the foregoing.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Funding Date” means any date during the Availability Period on which a Term
Loan is advanced to the Borrower pursuant to Article II.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“GMO” means KCP&L Greater Missouri Operations Company, a Delaware corporation.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

7



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, or toxic
substances under any Environmental Law, (b) which are regulated by any
Governmental Authority due to their toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, or mutagenic nature, (c) the discharge or
emission or release of which gives rise to liability under any Environmental
Law, or (d) which contain asbestos, polychlorinated biphenyls, urea formaldehyde
foam insulation, petroleum hydrocarbons, petroleum derived substances or waste,
crude oil or nuclear fuel.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined in accordance
with GAAP.

“Historical Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2018, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Indebtedness” means, as to any Person at any time, all of the following,
without duplication, to the extent recourse may be had to the assets or
properties of such Person in respect thereof: (a) all obligations of such Person
for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) any direct
or contingent obligations of such Person in the aggregate in excess of
$2,000,000 arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments;
(c) all net obligations of such Person under any Hedge Agreements; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (except trade accounts payable arising, and accrued expenses incurred,
in the ordinary course of business), which would appear as a liability on a
balance sheet of such Person; (e) indebtedness (excluding prepaid interest
thereon) of others secured by a Lien on property owned or being purchased by
such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) the Attributable
Indebtedness of such Person; and (g) all Contingent Obligations with respect to
Indebtedness of others.

 

8



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non-recourse to
such Person. It is understood and agreed that Indebtedness (including Contingent
Obligations) shall not include any obligations of the Borrower with respect to
(i) subordinated, deferrable interest debt securities, and any related
securities issued by a trust or other special purpose entity in connection
therewith, or any similar securities that are classified at the time of
issuance, as possessing a minimum of “intermediate equity content” by S&P and
“Basket C equity credit” by Moody’s (or the equivalent classification then in
effect by such agencies), as long as the maturity date of such debt is
subsequent to the Maturity Date; provided that the amount of mandatory principal
amortization or defeasance of such debt prior to the Maturity Date shall be
included in this definition of Indebtedness; (ii) Equity Linked Securities until
the mandatory redemption date therefor, provided that the principal amount of
all outstanding Equity Linked Securities in excess of twenty percent (20%) of
Total Capitalization shall constitute Indebtedness; or (iii) utility “rate
reduction” bonds, for the payment of which legislatively authorized charges are
imposed on customers.

“Indemnified Taxes” means Taxes, other than Excluded Taxes.

“Indemnitee” has the meaning assigned thereto in Section 10.3(b).

“Information” has the meaning assigned thereto in Section 10.9.

“Intangible Assets” means, assets that are considered to be intangible assets
under GAAP, including, but not limited to, customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises and licenses.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date that is one (1), two (2), three (3), or
six (6) months thereafter (or seven (7) days thereafter if available to all
Lenders), in each case as selected by the Borrower in its Notice of Borrowing or
Notice of Conversion/Continuation and subject to availability; provided that:

(a)    an Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; and

(d)    no Interest Period shall extend beyond the Maturity Date.

 

9



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC, Citigroup Global
Markets Inc., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), and MUFG Bank, Ltd. in their capacities as joint lead arrangers and
joint bookrunners.

“KCPL” means Kansas City Power & Light Company, a Missouri corporation.

“KGE” means Kansas Gas and Electric Company, a Kansas corporation.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 3.12,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 10.8(c).

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Term Loans.

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.8(c),

for any interest rate calculation with respect to a LIBOR Rate Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Administrative Agent, at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate is not so
published then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and

(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.

 

10



--------------------------------------------------------------------------------

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 3.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =   

LIBOR

   1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Term Loan Note, and
each other document, instrument and agreement executed and delivered by the
Borrower in favor of the Administrative Agent or any Lender in connection
herewith which is expressly identified therein as a Loan Document.

“Loans” means the collective reference to the Term Loans, and “Loan” means any
of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the business,
property, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Borrower to perform its obligations under the Loan Documents to which it is a
party or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

“Maturity Date” means September 15, 2019 or, if such day is not a Business Day,
the immediately preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA to which the
Borrower or any ERISA Affiliate is making, has made, is accruing or has accrued
an obligation to make, contributions within the preceding six (6) years.

 

11



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 10.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notice of Account Designation” has the meaning assigned thereto in
Section 4.1(d)(i).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 3.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4.

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest and fees
accruing after the filing of any bankruptcy or similar petition regardless of
whether allowed or allowable in such proceeding) the Loans made to the Borrower
and (b) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower to the Lenders or the Administrative
Agent, in each case under any Loan Document to which it is a party, with respect
to any Loan of every kind, nature and description, direct or indirect, absolute
or contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of a Responsible Officer
substantially in the form attached as Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

12



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.12).

“Participant” has the meaning assigned thereto in Section 10.8(d).

“Participant Register” has the meaning assigned thereto in Section 10.8(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of the Borrower or any of its ERISA Affiliates.

“Permitted Liens” means the Liens permitted pursuant to Section 7.1.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Project Finance Subsidiary” means any Subsidiary that meets the following
requirements: (a) it is primarily engaged, directly or indirectly, in the
ownership, operation and/or financing of independent power production and
related facilities and assets; and (b) neither the Borrower nor any other
Subsidiary (other than another Project Finance Subsidiary) has any liability,
contingent or otherwise, for the Indebtedness or other obligations of such
Subsidiary (other than non-recourse liability resulting from the pledge of
Equity Interests of such Subsidiary).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” has the meaning assigned thereto in Section 6.2.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

13



--------------------------------------------------------------------------------

“Register” has the meaning assigned thereto in Section 10.8(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and representatives of such Person and of such Person’s
Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 9.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 3.8(c).

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Pension Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived.

“Required Lenders” means, at any time, Lenders having Term Loan Exposures
representing more than fifty percent (50%) of the Term Loan Exposures of all
Lenders. The Term Loan Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resignation Effective Date” has the meaning assigned thereto in Section 9.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer or similar
person of the Borrower or any other officer of the Borrower designated in
writing from time to time by the Borrower to the Administrative Agent; provided
that, to the extent requested thereby, the Administrative Agent shall have
received a certificate of the Borrower certifying as to the incumbency and
genuineness of the signature of each such officer. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

“Sanctioned Country” means at any time, a country, territory or region which is
itself, or whose government is the subject or target of any Sanctions broadly
prohibiting dealings with such government, country, or territory (including, as
of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union or Her Majesty’s Treasury,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person owned more than 50%, individually or in the aggregate, directly or
indirectly, or controlled by any such Person or Persons described in clauses
(a) and (b).

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws enacted,
imposed, enforced, promulgated or administered by any Governmental Authority,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union or
Her Majesty’s Treasury.

 

14



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means as of any date of determination for the Borrower
and its Consolidated Subsidiaries on a consolidated basis (without regard to any
variable interest entity), shareholders’ equity as of that date determined in
accordance with GAAP.

“Significant Subsidiary” means, at any time, any Subsidiary of the Borrower that
(a) as of the date of determination, owns Consolidated assets equal to or
greater than fifteen percent (15%) of the Consolidated assets of the Borrower
and its Subsidiaries or (b) which had consolidated net income during the four
(4) most recently ended fiscal quarters equal to or greater than fifteen percent
(15%) of Consolidated Net Income of the Borrower during such period, provided,
that for the avoidance of doubt, subject to any transactions permitted under
Section 7.2 Westar, KCPL and GMO shall at all times constitute Significant
Subsidiaries of the Borrower.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) such Person (irrespective of whether, at
the time, Equity Interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Exposure” means, as to any Lender at any time, the unused Commitments
and the outstanding principal amount of the Term Loans of such Lender at such
time.

“Term Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loans made by such Lender,
substantially in the form attached as Exhibit A, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Term Loans” means the Term Loans made pursuant to Article II, and “Term Loan”
means any of such Term Loans.

“Threshold Amount” means $100,000,000.

“Total Capitalization” means Total Indebtedness of the Borrower and its
Consolidated Subsidiaries plus the sum of (a) Shareholders’ Equity (without
giving effect to the application of ASC Topic 815) and (b) to the extent not
otherwise included in Total Indebtedness or Shareholders’ Equity, preferred and
preference stock and securities of the Borrower and its Subsidiaries included in
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
in accordance with GAAP.

“Total Indebtedness” means all Indebtedness of the Borrower and its Consolidated
Subsidiaries on a consolidated basis (and without duplication) but without
giving effect to the application of ASC Topic 860 with respect to transfers of
accounts receivable by KCPL, GMO, Westar, or one or more of their respective
Subsidiaries to a non-Subsidiary, excluding (a) Indebtedness arising under Hedge

 

15



--------------------------------------------------------------------------------

Agreements entered into in the ordinary course of business to hedge bona fide
transactions and business risks and not for speculation, (b) Indebtedness of
Project Finance Subsidiaries, (c) Indebtedness of KLT Investments Inc. incurred
in connection with the acquisition and maintenance of its interests (whether
direct or indirect) in low income housing projects, (d) Indebtedness of any
variable interest entity or other Person as to which (i) neither the Borrower
nor any of its Subsidiaries provides credit support of any kind (including any
undertaking, agreement or instruments that would constitute Indebtedness) and
(ii) there is no recourse to the Equity Interests or assets of the Borrower or
any of its Subsidiaries and the relevant legal documents so provide, (e) any
short-term intercompany Indebtedness owing between or among the Borrower and its
Subsidiaries, including, without limitation, any Indebtedness arising under or
pursuant to any intercompany money pool arrangements and (f) any fair value
adjustments recorded in connection with purchase accounting in connection with
the merger transaction as disclosed in the ’34 Act Reports prior to the Closing
Date.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 3.11(g)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Westar” means Westar Energy, Inc., a Kansas corporation.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports,

 

16



--------------------------------------------------------------------------------

financial statements and other writings, however evidenced, whether in physical
or electronic form, (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including,” (k) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document) and (l) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

Section 1.3    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP as in effect from time
to time, subject to clause (b) below. Notwithstanding the foregoing, (i) for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (ii) unless the Borrower
otherwise elects, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Historical Financial Statements
delivered for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto.

(b)    If at any time any change in GAAP, the rules promulgated with respect
thereto or the application thereof would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP, the rules promulgated
with respect thereto or the application thereof (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change.

Section 1.4    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

Section 1.5    References to Agreement and Laws. Any definition or reference to
any Applicable Law, including, without limitation, Anti-Corruption Laws,
Anti-Money Laundering Laws, the Bankruptcy Code, the Code, ERISA, the Exchange
Act, the PATRIOT Act, the Investment Company Act or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

17



--------------------------------------------------------------------------------

Section 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.7    Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount
of any guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.

Section 1.8    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.

Section 1.9    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

TERM LOAN FACILITY

Section 2.1    Term Loans. Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Lender
severally agrees to make up to two Term Loans to the Borrower during the
Availability Period in an aggregate principal amount not to exceed such Lender’s
Commitment. Amounts borrowed under this Section 2.1 and repaid or prepaid may
not be reborrowed. Each Term Loan shall be made from the several Lenders ratably
in proportion to their respective Commitments in effect on the applicable
Funding Date. Each Lender’s Commitment shall be permanently reduced by the
amount of the Loans advanced by such Lender on the applicable Funding Date.

Section 2.2    Procedure for Advance of Term Loans. For each borrowing of a Term
Loan on a Funding Date, the Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) prior to (i) 2:00 p.m. three Business Days prior to the
requested date of any borrowing of LIBOR Rate Loans and (ii) 11:00 a.m. on the
requested date of any borrowing of Base Rate Loans; provided that with respect
to a Notice of Borrowing delivered prior to the Closing Date requesting that the
Lenders make a Term Loan as a LIBOR Rate Loan on the Closing Date, the Borrower
shall also deliver to the Administrative Agent a letter in form and substance
reasonably satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 3.9 of this Agreement. Upon receipt of such
Notice of Borrowing from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Not later than 2:00 p.m. on the applicable Funding
Date, each Lender will make available to the Administrative Agent for the
account of the Borrower, at the Administrative Agent’s Office in immediately
available funds, the amount of such Term Loan to be made by such Lender on such
Funding Date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Term Loan in immediately available funds
by wire transfer to such Person or Persons as may be designated by the Borrower
in writing.

 

18



--------------------------------------------------------------------------------

Section 2.3    Repayment of Term Loans. If not sooner paid, the Borrower shall
repay the aggregate outstanding principal amount of the Term Loans in full,
together with accrued interest thereon, on the Maturity Date.

Section 2.4    Prepayments of Term Loans.

(a)    The Borrower shall have the right at any time and from time to time,
without premium or penalty, to prepay the Term Loans, in whole or in part, upon
delivery of an irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than, unless the Administrative Agent may agree, (i) 11:00 a.m. on the
same Business Day as each Base Rate Loan, and (ii) 2:00 p.m. at least three
(3) Business Days before each LIBOR Rate Loan, specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans or
a combination thereof, and, if a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice; provided
that the Borrower may state that such notice is conditioned on the effectiveness
of another transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Partial prepayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans and $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans. A Notice of
Prepayment received after the applicable time specified above shall be deemed
received on the next Business Day.

(b)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 3.9.

Section 2.5    Termination or Reduction of Commitments.

(a)    The Borrower shall have the right at any time and from time to time, upon
at least five (5) Business Days prior irrevocable written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire unutilized Commitment at any time or (ii) portions of the unutilized
Commitment, from time to time, in an aggregate principal amount not less than
$3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any reduction
of the Commitment shall be applied ratably to the Commitment of each Lender.

(b)    Each Lender’s Commitment shall be permanently reduced by the amount of
the Terms Loans funded by such Lender on each Funding Date. Each Lender’s
unutilized Commitment shall terminate immediately and without further action
upon the Commitment Termination Date.

ARTICLE III

GENERAL LOAN PROVISIONS

Section 3.1    Interest.

(a)    Interest Rate Options. Subject to the provisions of this Section 3.1, at
the election of the Borrower, Loans shall bear interest at (A) the Base Rate
plus the Applicable Margin for Base Rate Loans or (B) the LIBOR Rate plus the
Applicable Margin for LIBOR Rate Loans (provided that the LIBOR Rate shall not
be available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the

 

19



--------------------------------------------------------------------------------

Administrative Agent indemnifying the Lenders in the manner set forth in
Section 3.9). The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Loan at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 3.2.

(b)    Default Rate. Subject to Section 8.3, at the election of the Required
Lenders (or the Administrative Agent at the direction of the Required Lenders),
upon the occurrence and during the continuance of any Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, (B) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each fiscal quarter
commencing with the first fiscal quarter ending after the Closing Date; and
interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).

(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed to be interest charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
shall not pay or contract to pay, and that neither the Administrative Agent nor
any Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.

Section 3.2    Notice and Manner of Conversion or Continuation of Loans. The
Borrower shall have the option to (a) provided that no Event of Default has
occurred and is then continuing, convert at any time following the third
Business Day after the Closing Date (or such earlier date as may be acceptable
to the Administrative Agent) all or any portion of any outstanding Base Rate
Loans in a principal amount equal to $5,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans or
(ii) provided that no Event of Default has occurred and is then continuing,
continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent

 

20



--------------------------------------------------------------------------------

irrevocable prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 2:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan; provided that if the Borrower
wishes to request LIBOR Rate Loans having an Interest Period of seven (7) days
in duration, such notice must be received by the Administrative Agent not later
than 2:00 p.m. four (4) Business Days prior to the requested date of such
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. If the Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
converted to a Base Rate Loan. Any such automatic conversion to a Base Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If the Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, or if the Borrower requests an Interest Period of seven (7) days and
such Interest Period is not acceptable to all of the Lenders, the Borrower will
be deemed to have specified an Interest Period of one month. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation.

Section 3.3    [Reserved].

Section 3.4    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 2:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any setoff, counterclaim or deduction whatsoever. Any
payment received after such time on such day shall be deemed a payment on such
date for the purposes of Section 8.1, but for all other purposes shall be deemed
to have been made on the next succeeding Business Day; provided, that it is
understood and agreed that the Administrative Agent shall be deemed to have
received a payment prior to 2:00 p.m. if the Borrower has provided the
Administrative Agent with evidence satisfactory to it that the Borrower has
initiated a wire transfer of such payment prior to such time and the
Administrative Agent actually receives such payment on the same Business Day on
which such wire transfer was initiated. Upon receipt by the Administrative Agent
of each such payment, the Administrative Agent shall distribute to each such
Lender at its address for notices set forth herein its pro rata share thereof
(or other applicable share as provided herein) of such payment and shall wire
advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 3.9, 3.10, 3.11 or 10.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.14(a)(ii).

Section 3.5    Evidence of Indebtedness. The Term Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made

 

21



--------------------------------------------------------------------------------

by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Term Loan Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Section 3.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 3.9, 3.10, 3.11 or 10.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any of
its Subsidiaries or Affiliates (as to which the provisions of this paragraph
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 3.7    Administrative Agent’s Clawback.

(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be

 

22



--------------------------------------------------------------------------------

made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(c)    Nature of Obligations of Lenders. The obligations of the Lenders under
this Agreement to make the Loans and to make payments under this Section 3.7,
Section 3.11(e), Section 10.3(c) or Section 10.7, as applicable, are several and
are not joint or joint and several. The failure of any Lender to make available
its pro rata share of any Loan requested by the Borrower shall not relieve it or
any other Lender of its obligation, if any, hereunder to make its pro rata share
of such Loan available on the borrowing date, but no Lender shall be responsible
for the failure of any other Lender to make its pro rata share of such Loan
available on the borrowing date.

Section 3.8    Changed Circumstances.

(a)    Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with Section 3.8(c), in connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof or otherwise, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan (except to the extent a comparable or successor rate has been approved
by the Administrative Agent pursuant to the definition of “LIBOR”), (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan (except to the extent a comparable or successor
rate has been approved by the Administrative Agent pursuant to the definition of
“LIBOR”) or (iii) the Required Lenders shall determine (which determination
shall be conclusive and binding absent manifest error) that the LIBOR Rate (or
the comparable or successor rate approved by the Administrative Agent pursuant
to the definition of “LIBOR”) does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall be suspended, and the Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal

 

23



--------------------------------------------------------------------------------

amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 3.1(d)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.

(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 3.8(a), if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 3.8(a)(i) or Section 3.8(a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent and the Borrower may, to the extent practicable (as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate for the LIBOR Rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 3.8(a)(i),
Section 3.8(a)(ii), Section 3.8(c)(i), Section 3.8(c)(ii) or Section 3.8(c)(iii)
occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, solely with the consent
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 3.8(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 10.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days after the delivery of such amendment to
the Lenders, written notice from the Required Lenders stating that such Lenders
object to such amendment. To the extent the Replacement Rate is approved by the
Administrative Agent in connection with this Section 3.8(c), the Replacement
Rate shall be applied in a manner consistent with market practice;

 

24



--------------------------------------------------------------------------------

provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
in consultation with the Borrower (it being understood that any such
modification by the Administrative Agent shall not require the consent of, or
consultation with, any of the Lenders).

(d)    Illegality. If, in any applicable jurisdiction, the Administrative Agent
or any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) fund or maintain its
participation in any Loan or (iii) make, maintain, fund or charge interest or
fees with respect to any Term Loan, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to make, maintain, fund or charge interest or fees with respect to
any such Term Loan shall be suspended, and to the extent required by Applicable
Law, cancelled. Upon receipt of such notice, the Borrower shall, (A) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrower or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
Applicable Law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

Section 3.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation, (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor (whether voluntary or due to an Event of
Default or acceleration) and (d) due to the assignment of a LIBOR Rate Loan
other than the last day of the Interest Period therefor at the request of the
Borrower pursuant to Section 3.12(b). The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its pro rata share of the LIBOR Rate Loans in
the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct absent
manifest error.

Section 3.10    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

25



--------------------------------------------------------------------------------

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrower shall
promptly pay in accordance with Section 3.10(c) to any such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s ’s policies and the policies of such Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time upon written
request of such Lender the Borrower shall promptly pay in accordance with
Section 3.10(c) to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section 3.10 and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or such
other Recipient to demand compensation pursuant to this Section 3.10 shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section 3.10 for
any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e)    Similar Treatment. Notwithstanding the foregoing Section 3.10(a) and
Section 3.10(b), no Lender or Recipient shall make any request for compensation
pursuant thereto (or be entitled to any such additional costs) unless such
Lender or Recipient is then generally imposing such cost upon or requesting such
compensation from borrowers in connection with similar credit facilities
containing similar provisions.

 

26



--------------------------------------------------------------------------------

Section 3.11    Taxes.

(a)    Defined Terms. For purposes of this Section 3.11, the term “Applicable
Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this
Section 3.11), the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.11) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.8(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 3.11, the
Borrower shall deliver to the Administrative Agent the a copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

27



--------------------------------------------------------------------------------

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of

 

28



--------------------------------------------------------------------------------

Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.11 (including by
the payment of additional amounts pursuant to this Section 3.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the

 

29



--------------------------------------------------------------------------------

request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)    Survival. Each party’s obligations under this Section 3.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 3.12    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.10 or Section 3.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort (and in the case
of a Defaulting Lender, the Administrative Agent may), upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.10 or Section 3.11)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.8;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

30



--------------------------------------------------------------------------------

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.10 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with Applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 3.12 and to the extent permitted under
Applicable Law, each Lender hereby designates and appoints the Administrative
Agent as true and lawful agent and attorney-in-fact, with full power and
authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Assumption required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.

(c)    Selection of Lending Office. Subject to Section 3.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

Section 3.13    [Reserved].

Section 3.14    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 10.2.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to any Term Loan under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting

 

31



--------------------------------------------------------------------------------

Lender’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Term Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Term Loans were made at a time
when the conditions set forth in Section 4.1 were satisfied or waived, such
payment shall be applied solely to pay the Term Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Term
Loans of such Defaulting Lender until such time as all Term Loans are held by
the Lenders pro rata in accordance with their original Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 3.14(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Term Loan
Exposure, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

ARTICLE IV

CONDITIONS

Section 4.1    Conditions to Effectiveness. This Agreement shall become
effective on the date that each of the following conditions shall have been
satisfied (or waived, in accordance with Section 10.2):

(a)    Executed Loan Documents. This Agreement, a Term Loan Note in favor of
each Lender requesting a Term Loan Note, together with any other applicable Loan
Documents, shall have been executed and delivered to the Administrative Agent by
the parties thereto.

(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i)    Officer’s Certificates. A certificate from a Responsible Officer to the
effect that (A) all representations and warranties of the Borrower contained in
this Agreement and the other Loan Documents are true, correct and complete in
all material respects (except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty shall be true, correct and complete in
all respects); (B) after giving effect to the transactions to occur on the
Closing Date, no Default or Event of Default has occurred and is continuing; and
(C) the Borrower has satisfied each of the conditions set forth in Section 4.1
(assuming satisfaction of the Administrative Agent where not advised otherwise).

 

32



--------------------------------------------------------------------------------

(ii)    Secretary’s Certificates. A certificate of a Responsible Officer
certifying as to the incumbency and genuineness of the signature of each officer
of the Borrower executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the articles
of incorporation of the Borrower and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, (B) the bylaws of the Borrower as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of the Borrower authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 4.1(b)(iii).

(iii)    Certificate of Good Standing. A certificate dated as of a recent date
of the good standing (or equivalent) of the Borrower under the laws of its
jurisdiction of incorporation.

(iv)    Opinions of Counsel. Favorable opinions of (A) Hunton Andrews Kurth LLP,
as special New York counsel to the Borrower and (B) the general counsel of the
Borrower, in each case, addressed to the Administrative Agent and the Lenders,
the Loan Documents and such other customary matters as the Administrative Agent
shall reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).

(c)    Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing all reasonable and documented fees, charges
and disbursements of Robinson, Bradshaw & Hinson, P.A. as counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to the Closing Date.

(d)    Miscellaneous.

(i)    Notice of Account Designation. The Administrative Agent shall have
received prior written notice substantially in the form attached as Exhibit C
(“Notice of Account Designation”) from the Borrower specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

(ii)    PATRIOT Act, Etc.

(A)    The Borrower shall have provided to the Administrative Agent and the
Lenders, at least five (5) Business Days prior to the Closing Date, the
documentation and other information requested by the Administrative Agent and
the Lenders in writing at least ten (10) Business Days prior to the Closing Date
in order to comply with requirements of any Anti-Money Laundering Laws,
including, without limitation, the PATRIOT Act and any applicable “know your
customer” rules and regulations.

(B)    If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have delivered to the Administrative
Agent, and any Lender requesting the same, a Beneficial Ownership Certification
in relation to the Borrower, in each case at least five (5) Business Days prior
to the Closing Date.

 

33



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.3(c), for
purposes of determining compliance with the conditions specified in this
Section 4.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Section 4.2    Conditions to all Borrowings. The obligations of the Lenders to
make any Term Loans during the Availability Period (including the Term Loan made
on the Closing Date but excluding any conversion to or continuation of LIBOR
Rate Loans) are subject to the satisfaction of the following conditions
precedent on the relevant borrowing date:

(a)    Continuation of Representations and Warranties. The representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents (other than, for any Funding Date after the Closing Date, the
representations and warranties set forth in Section 5.11 and Section 5.12) shall
be true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b)    Closing Date. The Closing Date shall have occurred or shall occur
substantially contemporaneously with such borrowing.

(c)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing on the borrowing date with respect to such Loan or immediately
after giving effect to the Loans to be made on such date.

(d)    Notices. The Administrative Agent shall have received a Notice of
Borrowing from the Borrower in accordance with Section 2.2.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

To induce the Lenders to enter into this Agreement and to advance Term Loans
hereunder, the Borrower hereby represents and warrants to the Lenders on the
Closing Date and as otherwise set forth in Section 4.2 that:

Section 5.1    Organization; Power; Qualification. The Borrower and its
Significant Subsidiaries (a) are duly organized, validly existing and in good
standing under the laws of the respective jurisdictions of their incorporation
or formation, (b) have the power and authority to own their respective
Properties and to carry on their respective businesses as now being conducted
and (c) are duly qualified and authorized to do business in each jurisdiction
where such qualification is required, except, in each case referred to in clause
(a) (other than with respect to the Borrower), clause (b) and clause (c), where
a failure to do so would not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Subsidiary thereof is an EEA
Financial Institution.

 

34



--------------------------------------------------------------------------------

Section 5.2    Authorization; Enforceability. The Borrower has the right, power
and authority and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and each of the other Loan
Documents to which it is a party in accordance with their respective terms. This
Agreement and each of the other Loan Documents to which it is a party have been
duly executed and delivered by the duly authorized officers of the Borrower, and
each such document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

Section 5.3    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party, in accordance with their respective terms, the
Term Loans made to it hereunder and the transactions contemplated hereby or
thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (a) require any Governmental Approval or violate any Applicable Law
relating to the Borrower where the failure to obtain such Governmental Approval
or such violation would reasonably be expected to have a Material Adverse
Effect, (b) violate any Organization Document of the Borrower, (c) constitute a
default under any material indenture, agreement or other material instrument
with respect to Indebtedness to which the Borrower is a party or by which any of
its properties may be bound or any material Governmental Approval relating to
the Borrower, which would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower other than Permitted Liens or
(e) require any consent or authorization of, filing with (except for filings or
reports under the federal securities laws or except as would not have an adverse
effect on any Lender in any material respect), or other action in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents that have been obtained or for which the failure to
obtain or make would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 5.4    Compliance with Law; Governmental Approvals. The Borrower and
each Significant Subsidiary thereof is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws and
all orders and decrees of all courts and arbitrators relating to it or any of
its respective properties except, in each case, where such failure is being
contested in good faith by appropriate proceedings diligently conducted or as
would not reasonably be expected to have a Material Adverse Effect.

Section 5.5    Tax Returns and Payments. The Borrower and its Significant
Subsidiaries have filed all material tax returns required to be filed by them,
and have paid all material taxes due and payable, except (a) those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or (b) where the failure
would not reasonably be expected to have a Material Adverse Effect.

Section 5.6    Environmental Matters. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Borrower and each Significant Subsidiary complies in all material respects
with, and has not violated in any material respects any, applicable
Environmental Laws, and is aware of no events, conditions or circumstances
involving liability under or continued compliance with such Environmental Laws
that would reasonably be expected to have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

Section 5.7    Employee Benefit Matters. Except for instances of noncompliance
that would not reasonably be expected to have a Material Adverse Effect, the
Borrower and each Significant Subsidiary is in compliance with all applicable
provisions of ERISA and the regulations and published interpretations
thereunder. No Reportable Event has occurred as to which both (a) the Borrower
or any of its Significant Subsidiaries was required to file a report with the
PBGC and (b) would reasonably be expected to have a Material Adverse Effect.

Section 5.8    Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans made or issued for the account of the Borrower will be used for
purchasing or carrying margin stock or for any purpose which violates the
provisions of Regulation T, U or X of such Board of Governors.

Section 5.9    Government Regulation. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act).

Section 5.10    Financial Statements. The Historical Financial Statements were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

Section 5.11    No Material Adverse Change. Since December 31, 2018, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect, except as
may have been disclosed in any ’34 Act Reports or other filings with the SEC
prior to the Closing Date (excluding any disclosures that are cautionary,
predictive or forward-looking in nature).

Section 5.12    Litigation. Except as disclosed in the Borrower’s ’34 Act
Reports, there are no actions, suits or proceedings pending nor, to its
knowledge, threatened in writing against the Borrower or any Subsidiary thereof
or any of their respective properties in any court or before any arbitrator of
any kind or before or by any Governmental Authority that would reasonably be
expected to have a Material Adverse Effect.

Section 5.13    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and, to the knowledge of the Borrower, its employees and agents, are
in compliance in all material respects with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. None of the Borrower, any of its
Subsidiaries or, to the knowledge of the Borrower, any of their respective
directors, officers, employees or agents that will act in any capacity in
connection with or benefit from the Term Loans, is a Sanctioned Person. The
Borrower will not, directly or knowingly indirectly, use the proceeds of any
Loans hereunder in any manner that would violate any Anti-Corruption Law,
Anti-Money Laundering Law or applicable Sanctions.

Section 5.14    Absence of Defaults. No Default has occurred and is continuing.

 

36



--------------------------------------------------------------------------------

Section 5.15    Disclosure. No financial statement, material report, material
certificate or other material written information furnished by or on behalf of
the Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, pro forma financial information, information of a general
economic or industry specific nature, estimated financial information and other
projected, forward looking or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized that projections are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may vary from such projections, and such variation may be material). As of the
Closing Date, all of the information included in the Borrower’s Beneficial
Ownership Certification is true and correct in all material respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Borrower covenants and agrees that it will:

Section 6.1    Financial Statements and Budgets. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    Annual Financial Statements. As soon as practicable and in any event
within one hundred and twenty (120) days after the end of each Fiscal Year
(commencing with the Fiscal Year ended December 31, 2019), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, shareholders’
equity and cash flows including the notes thereto, setting forth in comparative
form the corresponding figures as of the end of and for the preceding Fiscal
Year and prepared in accordance with GAAP. Such annual financial statements
shall be audited by an independent certified public accounting firm of
recognized national standing, and accompanied by a report and opinion thereon by
such certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit.

(b)    Quarterly Financial Statements. As soon as practicable and in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended March 31, 2019),
an unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of the close of such fiscal quarter and unaudited Consolidated statements of
income, stockholders’ equity and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP, and
certified by the chief financial officer, treasurer or other financial officer
of the Borrower to present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.

 

37



--------------------------------------------------------------------------------

Section 6.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    at each time financial statements are delivered pursuant to Section 6.1,
a duly completed Officer’s Compliance Certificate signed by a Responsible
Officer showing (commencing with the fiscal quarter ending on March 31, 2019)
compliance with the financial covenant set forth in Section 7.6 and stating that
it has no knowledge of the existence of any continuing Default or Event of
Default (or, if a Default or Event of Default has occurred and is then
continuing, specifying the details of such Default or Event of Default and the
action that the Borrower has taken or proposes to take with respect thereto);

(b)    promptly after the same become publicly available, copies of all reports,
notices, prospectuses and registration statements which the Borrower files with
the SEC;

(c)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender; and

(d)    such other information regarding the operations, business affairs and
financial condition of the Borrower or any Significant Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request; provided, that
neither the Borrower nor any of its Subsidiaries will be required to disclose,
deliver or provide any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

Documents required to be delivered pursuant to Section 6.1 or Section 6.2(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in Section 10.1; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet, the SEC’s website or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that
(w) all the Borrower Materials that are to be made available to the Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
means that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat the Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the

 

38



--------------------------------------------------------------------------------

Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.9); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

Section 6.3    Notice of Litigation and Other Matters. Promptly notify the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice) in writing of any
Responsible Officer obtaining knowledge of:

(a)    the occurrence of any Default or Event of Default;

(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses in each case that would
reasonably be expected to result in a Material Adverse Effect;

(c)    any notice of any violation received by the Borrower or any Significant
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of applicable Environmental Laws which in
any such case would reasonably be expected to have a Material Adverse Effect;

(d)    to the extent the same would reasonably be expected to have a Material
Adverse Effect, (i) all notices received by the Borrower of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (ii) all notices received by the Borrower from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iii) any ERISA Affiliate thereof has
filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA; and

(e)    any change in the Debt Rating of the Borrower, together with evidence of
the new Debt Rating.

Section 6.4    Preservation of Legal Existence; Maintenance of Property and
Licenses.

(a)    Except as permitted by Section 7.2, (i) preserve and maintain its, and
its Significant Subsidiaries’, corporate existence or equivalent entity form and
(ii) take all reasonable action to maintain, and cause each of its Significant
Subsidiaries to maintain, in full force and effect, each and every material
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority required for each of them to conduct their respective
businesses as presently conducted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b)    Maintain, and cause each of its Significant Subsidiaries to maintain, all
Properties necessary in and material to its business in good working order and
condition (casualty and ordinary wear and tear excepted), in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.

Section 6.5    [Reserved].

Section 6.6    Insurance. Maintain, or cause to be maintained, insurance
covering the Borrower and its Significant Subsidiaries (which may be carried by
the Borrower on a consolidated basis) with

 

39



--------------------------------------------------------------------------------

financially sound and reputable insurance companies (in the good faith judgment
of management) against such risks and in such amounts (giving effect to
self-insurance) as are customarily maintained by similar businesses.

Section 6.7    Accounting Methods and Financial Records. Keep, and cause each of
its Significant Subsidiaries to keep, proper books and records (which shall be
accurate and complete in all material respects) in a manner to allow the
preparation of financial statements in accordance with GAAP.

Section 6.8    Payment of Taxes. Pay, and cause each of its Significant
Subsidiaries to pay, all taxes imposed upon it or any of its Property, except
(a) to the extent being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been set aside on the
books of the Borrower or its Subsidiaries, as applicable, or (b) where the
failure to pay such items would not reasonably be expected to have a Material
Adverse Effect.

Section 6.9    Compliance with Laws. Comply, and cause each of its Significant
Subsidiaries to comply, with all Applicable Laws (including ERISA and
Environmental Laws), in each case applicable to the conduct of its business
except where the failure to do so would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 6.10    Visits and Inspections. Permit, and cause each of its
Significant Subsidiaries to permit, representatives of the Administrative Agent
(on its behalf or on behalf of any Lender) or, if an Event of Default has
occurred and is continuing, any Lender, from time to time (but no more than once
annually if no Event of Default shall exist) upon reasonable prior notice and at
such reasonable times during normal business hours, to visit and inspect its
properties; inspect and make extracts from its books, records and files; and
discuss with its principal officers, its business, financial condition and
results of operations, subject, however, in all cases to the imposition of such
conditions as the Borrower shall deem necessary based on reasonable
considerations of safety and security; provided, that (a) absent an Event of
Default, the Borrower shall not be required to pay for any such visit or
inspection, (b) when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice and (c) the Borrower may, at
its option, have one or more employees or representatives present at, and
participate in, any such discussion. Notwithstanding anything to the contrary in
this Section 6.10, neither the Borrower nor any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(a) constitutes non-financial trade secrets or non-financial proprietary
information, (b) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement or (c) is subject to attorney-client or similar
privilege or constitutes attorney work product.

Section 6.11    Use of Proceeds.

(a)    Use the proceeds of the Term Loans (i) pay fees, commissions and expenses
in connection with the transactions contemplated hereby, and (ii) for working
capital, capital expenditures, permitted acquisitions and general corporate
purposes of the Borrower and its Subsidiaries, including, without limitation,
share repurchases.

(b)    The Borrower will not request any Term Loan, and the Borrower shall not
use, and shall cause its Subsidiaries not to use, the proceeds of any Term Loan,
directly or knowingly indirectly, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, in violation of applicable Sanctions, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

40



--------------------------------------------------------------------------------

Section 6.12    Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions. (a) Maintain in effect and
enforce policies and procedures designed to promote and achieve compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions, (b) notify the Administrative Agent and each Lender
that previously received a Beneficial Ownership Certification of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein and
(c) promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.

ARTICLE VII

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Borrower covenants and agrees that it will not:

Section 7.1    Liens. Create, incur, assume or suffer to exist, or permit any of
its Significant Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

(a)    Liens created (i) pursuant to the Loan Documents or (ii) pursuant to that
certain Credit Agreement dated as of September 18, 2018 by and among the
Borrower, GMO, KCPL, Westar, the lenders party thereto from time to time and
Wells Fargo Bank, National Association, as administrative agent for the lenders;

(b)    Liens in existence on the Closing Date and described on Schedule 7.1, and
the replacement, renewal or extension thereof; provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;

(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) which are not yet due and payable or as to which the
period of grace (if any), related thereto has not expired or (ii) which are
being contested in good faith by appropriate proceedings and for which adequate
reserves for such items have been maintained to the extent required by GAAP;

(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not overdue for a period of more than sixty
(60) days, or if more than sixty (60) days overdue, such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;

(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure (or to obtain letters of credit that secure) the

 

41



--------------------------------------------------------------------------------

performance of tenders, bids, trade contracts and leases (other than for the
repayment of Indebtedness), statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds, purchase,
construction or sales contracts and other obligations of a like nature;

(f)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which do not materially
detract from the value of such property or materially impair the use thereof;

(g)    Liens arising from the filing of precautionary UCC financing statements
relating solely to Operating Leases or consignment or bailee arrangements;

(h)    Liens on Property securing Indebtedness incurred or assumed at the time
of, or within twelve (12) months after, the acquisition of such Property for the
purpose of financing all or any part of the cost of acquiring such Property;
provided that (i) such Lien attaches to such Property concurrently with or
within twelve (12) months after the acquisition thereof and (ii) such Lien
attaches solely to the Property so acquired in such transaction;

(i)    Liens (i) consisting of judgment or judicial attachment Liens, provided
that the claims giving rise to such Liens are being diligently contested in good
faith by appropriate proceedings, adequate reserves for the obligations secured
by such Liens have been established and enforcement of such Liens have been
stayed and (ii) securing judgments for the payment of money not constituting an
Event of Default under Section 8.1(l) or securing appeal or other surety bonds
relating to such judgments;

(j)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or other financial
institution in connection with statutory, common law and contractual rights of
setoff and recoupment with respect to any deposit account of the Borrower or any
Subsidiary thereof or arising under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of set-off) and that are within the parameters customary in
the banking industry or arising pursuant to such banking institution’s general
terms and conditions;

(k)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(l)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;

(m)    Liens on the stock or assets of any Subsidiary of the Borrower created
pursuant to “rate reduction” bonds, for the payment of which legislatively
authorized charges are imposed on customers;

(n)    Liens required by any contract or statute in order to permit the Borrower
or any Subsidiary thereof to perform any contract or subcontract made by it with
or pursuant to the requirements of a Governmental Authority, in each case which
are not incurred in connection with the borrowing of money, the obtaining of
advances of credit or the payment of the deferred purchase price of Property and
which do not in the aggregate impair the use of Property in the operation of the
business of the Borrower and its Subsidiaries taken as a whole;

 

42



--------------------------------------------------------------------------------

(o)    rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any Applicable
Laws, to terminate such right, power, franchise, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Property of the Borrower or any of its Subsidiaries;

(p)    Liens on Property acquired by the Borrower or a Subsidiary thereof after
the Closing Date existing on such Property at the time of acquisition thereof
(and not created in anticipation thereof); provided that in any such case no
such Lien shall extend to or cover any other Property of the Borrower or such
Subsidiary, as the case may be;

(q)    Liens on the Property, revenues and/or assets of any Person that exist at
the time such Person becomes a Subsidiary and the continuation of such Liens in
connection with any refinancing or restructuring of the obligations secured by
such Liens;

(r)    Liens arising under (i) the General Mortgage Indenture and Deed of Trust
Dated December 1, 1986 from KCPL to UMB, N.A., (ii) the Mortgage and Deed of
Trust dated July 1, 1939 between Westar and Harris Trust and Savings Bank,
Trustee and (iii) the Mortgage and Deed of Trust, dated as of April 1, 1940,
between KGE to Guaranty Trust Company of New York;

(s)    Liens in favor of any Governmental Authority granted to secure pollution
control or industrial revenue or similar bond financings, which Liens in each
financing transaction cover only Property the acquisition or construction of
which was financed by such financings and Property related thereto;

(t)    Liens on or over gas, oil, coal, fissionable material, or other fuel or
fuel products as security for any obligations incurred by the Borrower or any of
its Subsidiaries (or any special purpose entity formed by such Person) for the
sole purpose of financing the acquisition or storage of such fuel or fuel
products or, with respect to nuclear fuel, the processing, reprocessing,
sorting, storage and disposal thereof;

(u)    Liens on (including Liens arising out of the sale of) accounts receivable
and/or contracts which will give rise to accounts receivable of the Borrower or
any Subsidiary thereof, and other Liens on (including Liens arising out of the
sale of) accounts receivable and/or contracts which will give rise to accounts
receivable of the Borrower or any Subsidiary thereof;

(v)    Liens on Property or assets of a Subsidiary securing obligations owing to
the Borrower or any Subsidiary (other than a Project Finance Subsidiary);

(w)    Liens on the stock or other equity interests of any Project Finance
Subsidiary to secure obligations of such Project Finance Subsidiary (provided
that the agreement under which any such Lien is created shall expressly state
that it is non-recourse to the pledgor);

(x)    Liens on Property of any Subsidiary of the Borrower arising in connection
with utility co-ownership, co-operating and similar agreements that are
consistent with the utilities business and ancillary operations;

(y)    Liens securing Hedge Agreements permitted to be incurred under this
Agreement;

 

43



--------------------------------------------------------------------------------

(z)    Liens incidental to the normal conduct of the business of the Borrower or
any Subsidiary or ownership of its property that are not incurred in connection
with the incurrence of Indebtedness and that do not in the aggregate materially
impair the use of such property in the operation of the business of the Borrower
and its Subsidiaries taken as a whole or the value of such property for the
purposes of such business;

(aa)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(bb)    Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with respect thereto;

(cc)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an acquisition or investment and (ii) consisting of an agreement to
dispose of any property in a disposition permitted under Section 8.2; and

(dd)    Liens which would otherwise not be permitted by clauses (a) through (cc)
securing additional Indebtedness of the Borrower or any Subsidiary thereof
(other than a Project Finance Subsidiary); provided that after giving effect
thereto the aggregate unpaid principal amount of Indebtedness of the Borrower
and its Subsidiaries (other than any Project Finance Subsidiary) (including
prepayment premiums and penalties) secured by Liens permitted by this clause
(dd) shall not exceed the greater of (a) $50,000,000 and (b) ten percent (10%)
of Consolidated Tangible Net Worth.

Section 7.2    Fundamental Changes. Merge, consolidate or enter into any similar
combination with any other Person, or sell, lease, transfer or otherwise dispose
of all or substantially all of its assets (whether in a single transaction or a
series of transactions), or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or permit any of its Significant Subsidiaries to do
any of the foregoing, except:

(a)    any Subsidiary may be merged, amalgamated or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
entity);

(b)    to the extent not resulting in an Event of Default, any Subsidiary which
is not a Significant Subsidiary may liquidate, wind-up or dissolve itself
pursuant to any Debtor Relief Laws or otherwise;

(c)    any Subsidiary may sell or transfer accounts receivable, in each case
pursuant to one or more securitization transactions;

(d)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to, or
consolidate or merge into, the Borrower or any other Subsidiary; and

(e)    the Borrower may sell all or substantially all of its assets to, or
consolidate with or merge into, any other Person, or permit another Person to
merge into it; provided that (i) the surviving Person, if such surviving Person
is not the Borrower, or the transferee Person in the case of a sale of all or
substantially all of the Borrower’s assets (A) shall be a Person organized and
existing under the laws of the United States of America or a state thereof or
the District of Columbia, (B) shall expressly assume, in a writing reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
Obligations and the due and punctual performance of and compliance with all of
the terms of this Agreement and the other Loan Documents to be performed or
complied with by the Borrower and

 

44



--------------------------------------------------------------------------------

(C) shall deliver all documents required to be delivered pursuant to Sections
4.1(b)(ii), (b)(iii), (b)(iv) and Section 4.1(d)(i) and Section 4.1(d)(ii)
immediately before and after such merger, consolidation or sale, there shall not
exist any Default or Event of Default and (iii) the surviving Person of such
merger or consolidation, or the transferee Person of the assets of the Borrower,
as applicable, has, immediately following the consummation of such merger or
consolidation or sale, a Debt Rating from Moody’s of Baa3 or better or a Debt
Rating from S&P of BBB- or better.

Section 7.3    Restrictions on Subsidiary Dividends. Enter into any agreement
prohibiting or restricting the ability of any of its Significant Subsidiaries to
declare or pay dividends to the Borrower except for those existing on the
Closing Date; provided, that the foregoing provisions shall not prohibit (a) the
Borrower or any Subsidiary from entering into any debt instrument containing a
total debt to capitalization covenant or (b) any obligations that are binding on
a Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary of the Borrower.

Section 7.4    [Reserved].

Section 7.5    Transactions with Affiliates. Enter into any transaction
(including the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms that are no less
favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s length transaction, except:

(a)    those existing on the Closing Date;

(b)    to the extent required by Applicable Law or regulation;

(c)    with respect to a Project Finance Subsidiary;

(d)    transactions expressly permitted under this Agreement;

(e)    transactions solely between or among the Borrower and any Subsidiary of
the Borrower or any Subsidiary of the Borrower and any other Subsidiary of the
Borrower which is, in each case, not prohibited hereunder and which does not
involve any other Affiliate;

(f)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(g)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business;

(h)    any transaction or series of related transactions with an aggregate value
or payment of less than $1,000,000; and

(i)    transactions otherwise permitted by a state regulatory agency with
authority over the Borrower or Subsidiary of the Borrower.

 

45



--------------------------------------------------------------------------------

Section 7.6    Financial Covenant. Permit, as of the last day of each fiscal
quarter commencing with the fiscal quarter ending March 31, 2019, the ratio of
Total Indebtedness to Total Capitalization to be greater than 0.65 to 1.0.

ARTICLE VIII

DEFAULT AND REMEDIES

Section 8.1    Events of Default. Each of the following shall constitute an
Event of Default hereunder and under the other Loan Documents:

(a)    Default in Payment of Principal of Loans. The Borrower shall default in
any payment of principal of any Loan when and as due (whether at maturity, by
reason of acceleration or otherwise).

(b)    Other Payment Default. The Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or the payment of any other Obligation, and such default shall
continue for a period of five (5) Business Days.

(c)    Misrepresentation. Any representation or warranty made or deemed made by
the Borrower or any Responsible Officer thereof in this Agreement, in any other
Loan Document, or in any certificate delivered in connection herewith or
therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect in any respect when made or deemed made or
any representation or warranty made or deemed made by or on behalf of the
Borrower or any Responsible Officer thereof in this Agreement, any other Loan
Document, or in any certificate delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect in any material respect when made or deemed made.

(d)    Default in Performance of Certain Covenants. The Borrower shall default
in the performance or observance of any covenant or agreement contained in
Section 6.3(a), Section 6.4 (with respect to the Borrower’s existence),
Section 6.11 or Article VII.

(e)    Default in Performance of Other Covenants and Conditions. The Borrower
shall default in the performance or observance of any term, covenant, condition
or agreement contained in this Agreement (other than as specifically provided
for in this Section 8.1) or any other Loan Document and such default shall
continue for a period of thirty (30) days after the earlier of (i) the
Administrative Agent’s delivery of written notice thereof to the Borrower and
(ii) a Responsible Officer having obtained knowledge thereof; provided that if
such breach is capable of cure but (x) cannot be cured by payment of money and
(y) cannot be cured by diligent efforts within such thirty (30) day period, but
such diligent efforts shall be properly commenced within such thirty (30) day
period and the Borrower is diligently pursuing, and shall continue to pursue
diligently, remedy of such failure, the cure period shall be extended for an
additional ninety (90) days, but in no event beyond the Maturity Date.

(f)    Indebtedness Cross-Default. The Borrower or any of its Significant
Subsidiaries shall (i) default in the payment of any Indebtedness (other than
the Loans) the aggregate outstanding principal amount, or with respect to any
Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount when the same becomes due beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans) the aggregate
outstanding principal amount, or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto, the effect
of which default is to cause or to permit the holder or

 

46



--------------------------------------------------------------------------------

holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, after the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due, or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity
(any applicable grace period having expired); provided that this clause
(f) shall not apply to Indebtedness that becomes due as a result of any sale,
transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (it
being understood that this clause (f) will apply to any failure to make any
payment required as a result of any such sale, transfer or other disposition,
after giving effect to any grace periods applicable thereunder).

(g)    Change of Control. Any Change of Control shall occur.

(h)    Voluntary Bankruptcy Proceeding. The Borrower or any of its Significant
Subsidiaries shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(i)    Involuntary Bankruptcy Proceeding. An involuntary case or other
proceeding shall be commenced against the Borrower or any of its Significant
Subsidiaries thereof in any court of competent jurisdiction seeking (i) relief
under any Debtor Relief Laws, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any of its Significant
Subsidiaries or for all or any substantial part of their respective assets,
domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under such federal bankruptcy laws) shall be
entered.

(j)    Failure of Agreements. Any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect with respect to the Borrower; or the Borrower or any Person on
its behalf contests in writing the validity or enforceability of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.

(k)    ERISA Events. The occurrence of any of the following events: (i) the
Borrower or any ERISA Affiliate thereof fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Sections 412 or
430 of the Code, the Borrower or any ERISA Affiliate thereof is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount or (ii) the Borrower or any ERISA Affiliate thereof as employers under
one or more Multiemployer Plans makes a complete or partial withdrawal from any
such Multiemployer Plan and the plan sponsor of such Multiemployer Plans
notifies such withdrawing employer that such employer has incurred a withdrawal
liability requiring annual installment payments in an amount exceeding the
Threshold Amount.

(l)    Judgment. One or more judgments, orders or decrees shall be entered
against the Borrower or any of its Significant Subsidiaries by any court and
continues without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof and such judgments, orders
or decrees are for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), equal to or in excess of the Threshold Amount.

 

47



--------------------------------------------------------------------------------

(m)    Subsidiaries. Subject to any transactions permitted under Section 7.2,
the Borrower shall fail to own, directly or indirectly, all of the outstanding
Equity Interests of (A) KCPL which, in the absence of any contingency, has the
right to vote in an election of directors of KCPL, (B) GMO which, in the absence
of any contingency, has the right to vote in an election of directors of GMO or
(C) Westar which, in the absence of any contingency, has the right to vote in an
election of directors of Westar.

Section 8.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a)    Acceleration; Termination of Term Loans. Terminate the obligation of the
Lenders to make Term Loans to the Borrower and the Borrower shall no longer be
entitled to request Term Loans hereunder, and declare the principal of and
interest on the Loans at the time outstanding, and all other amounts owed to the
Lenders and to the Administrative Agent under this Agreement or any of the other
Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding; provided, that upon the occurrence of an Event of
Default specified in Section 8.1(h) or (i) with respect to the Borrower, without
any notice to the Borrower or any other act by the Administrative Agent or the
Lenders, the obligation of the Lenders to make Term Loans to the Borrower shall
be automatically terminated and all Obligations shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding.

(b)    General Remedies. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

Section 8.3    Rights and Remedies Cumulative; Non-Waiver; Etc.

(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrower shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in

 

48



--------------------------------------------------------------------------------

accordance with Section 8.2 for the benefit of all the Lenders; provided that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.4
(subject to the terms of Section 3.6), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.2 and (ii) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 3.6, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

Section 8.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 8.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document against the Borrower, all payments received on account of
the Obligations shall, subject to the provisions of Section 3.14, be applied by
the Administrative Agent as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees and interest on the Loans, ratably among the Lenders in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Section 8.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

 

49



--------------------------------------------------------------------------------

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except as provided in
Section 9.6, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 9.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.3    Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by

 

50



--------------------------------------------------------------------------------

the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.

(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 9.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such

 

51



--------------------------------------------------------------------------------

sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Term Loans
as well as activities as Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents selected
with reasonable care except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.6    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
subject to the consent (not to be unreasonably withheld or delayed) of the
Borrower (provided no Event of Default has occurred and is continuing at the
time of such resignation), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, with the prior written consent of the
Borrower (which consent is not required if a Default or Event of Default has
occurred or is continuing and which consent shall not be unreasonably delayed or
withheld) (i) by notice in writing to such Person, remove such Person as
Administrative Agent and (ii) appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or

 

52



--------------------------------------------------------------------------------

removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.3 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

Section 9.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.1    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
e-mail, mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

1200 Main Street

Kansas City, Missouri 64105

Attention: James P. Gilligan, Assistant Treasurer

Telephone: (816) 556-2084

Facsimile: (816) 556-2992

Email: Jim.Gilligan@kcpl.com

With a copy to:

1200 Main Street

Kansas City, Missouri 64105

Attention: Heather Humphrey, General Counsel

Telephone: (816) 556-2335

Facsimile: (816) 556-2787

Email: Heather.Humphrey@kcpl.com

 

53



--------------------------------------------------------------------------------

and a copy to:

Hunton Andrews Kurth LLP

Riverfront Plaza - East Tower

951 East Byrd Street

Richmond, Virginia 23219

Attention: Eric J. Nedell

Telephone: (804) 787-8078

Facsimile: (804) 343-4863

Email: enedell@huntonAK.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

Email: AgencyServices.Requests@wellsfargo.com

With copies to:

Wells Fargo Bank, National Association

90 S. 7th Street

MAC: N9305-156

Minneapolis, MN 55402

Attention of: Jesse Tannuzzo

Telephone No.: 612-667-0030

E-mail: jesse.tannuzzo@wellsfargo.com

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures

 

54



--------------------------------------------------------------------------------

approved by it, provided that approval of such procedures may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

(d)    Change of Address, Etc. The Borrower or the Administrative Agent may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto. Any Lender may change its
address or facsimile number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent.

(e)    Platform.

(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Lenders by posting
the Borrower Materials on the Platform.

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Internet (including, without limitation, the Platform), except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).

(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that

 

55



--------------------------------------------------------------------------------

are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities Applicable Laws.

Section 10.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;

(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest or
fees without the written consent of each Lender directly and adversely affected
thereby;

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees payable hereunder without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 3.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;

(d)    change Section 3.6 or Section 8.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;

(e)    change any provision of this Section or reduce the percentages specified
in the definition of “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;

(f)    consent to the assignment or transfer by the Borrower of the Borrower’s
rights and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 7.2), in each case, without the written consent of
each Lender; or

(g)    modify or waive any of the conditions set forth in Section 4.1 without
the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or

 

56



--------------------------------------------------------------------------------

any error, ambiguity, defect or inconsistency or omission of a technical or
immaterial nature in any such provision and (iii) the Administrative Agent and
the Borrower may, without the consent of any Lender, enter into amendments or
modifications to this Agreement or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 3.8(c) in accordance with the terms of Section 3.8(c).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Commitment of such Lender may not be increased or extended
without the consent of such Lender, and (B) any amendment, waiver, or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms disproportionately and adversely affects any such Defaulting Lender
relative to other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, of any Lender (but with the consent of the Borrower and the
Administrative Agent), to amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitment of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment without the written consent of such affected
Lender.

Section 10.3    Expenses; Indemnity.

(a)    Costs and Expenses. The Borrower agrees to pay on demand (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel and, if reasonably necessary, a
single local counsel in each relevant jurisdiction and with respect to each
relevant specialty), in connection with the syndication of the Term Loans, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), penalties, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one outside counsel to all Indemnitees (taken as a whole) and, if reasonably
necessary, a single local counsel and a single specialty counsel, if applicable,
for all Indemnitees (taken as a whole) in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
the affect Indemnitees similarly situated

 

57



--------------------------------------------------------------------------------

and take as a whole), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower), arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary thereof, or any Environmental Claim arising from the activities,
operations or property of the Borrower or any Subsidiary thereof, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any Subsidiary thereof,
and regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) relating to any of the foregoing, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, material breach of this Agreement or willful
misconduct of such Indemnitee or (B) result from any dispute solely among
Indemnitees, other than any claims against any Indemnitee in its respective
capacity or in fulfilling its role as the Administrative Agent or Lead Arranger
or any similar role hereunder, and other than any claims arising out of any act
or omission on the part of the Borrower or any of its Subsidiaries or
Affiliates. This Section 10.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages or related liabilities
arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent thereof) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Term Loan Exposure at such time, or if the Term Loan
Exposure has been reduced to zero, then based on such Lender’s share of the Term
Loan Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of the foregoing acting for the Administrative Agent (or any
such sub-agent) in connection with such capacity. The obligations of the Lenders
under this clause (c) are subject to the provisions of Section 3.7.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each party hereto agrees not to assert, and hereby waives, any
claim against each other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that nothing in this sentence shall limit the Borrower’s
indemnification obligations set forth in Section 10.3(b) to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which any Indemnitee is entitled to
indemnification hereunder. No Indemnitee referred to in Section 10.3(b) shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except for direct or actual damages (not special, indirect,
consequential or punitive damages) resulting from such Indemnitee’s gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

58



--------------------------------------------------------------------------------

(e)    Payments. All amounts due under this Section 10.3 shall, unless otherwise
set forth above, be payable not later than ten (10) Business Days after written
demand therefor.

(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 10.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.14 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate of a Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender or any of its Affiliates as to which
such right of setoff was exercised. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.5    Governing Law; Jurisdiction, Etc.

(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)    Submission to Jurisdiction. The Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in

 

59



--------------------------------------------------------------------------------

other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 10.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.

Section 10.7    Reversal of Payments. To the extent the Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of any of the
Lenders or to any Lender directly or the Administrative Agent or any Lender
exercises its right of setoff, which payments or proceeds (including any
proceeds of such setoff) or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent, and each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable pro rata
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.

Section 10.8    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.8(b), (ii) by way of participation in accordance with the provisions
of Section 10.8(d) or (iii) by way of pledge or assignment of a security
interest subject to the

 

60



--------------------------------------------------------------------------------

restrictions of Section 10.8(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.8(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
Section 10.8(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned.

(B)    In any case not described in Section 10.8(b)(i)(A), the aggregate amount
of the Commitment or the principal balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.8(b)(i)(B) and, in addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund of a Lender; provided, that the
Borrower shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

61



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person), any Defaulting Lender or the Borrower or
any of the Borrower’s Subsidiaries or Affiliates, which shall be null and void).

 

62



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
or the Borrower or any of the Subsidiaries or Affiliates of the Borrower) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(a), (b), (c)
or (d) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.9, 3.10
and 3.11 (subject to the requirements and limitations therein, including the
requirements under Section 3.11(g) (it being understood that the documentation
required under Section 3.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.10 or 3.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.6 and Section 10.4 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the

 

63



--------------------------------------------------------------------------------

principal amounts of (and stated interest on) each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

Section 10.9    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective Related Parties
in connection with the Term Loans, this Agreement, the transactions contemplated
hereby (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by, or required to be disclosed to, any regulatory or similar authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) as to the extent required by Applicable Laws or
regulations or in any legal, judicial, administrative proceeding or other
compulsory process (after providing notice to the Borrower, to the extent
permitted by Applicable Law and practicable, to permit an opportunity to seek a
protective order or injunctive relief other than in connection with any
examination of the financial condition or other routine examination of such
Person), (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document, or any
action or proceeding relating to this Agreement or any other Loan Document, or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, (ii) any
actual or prospective party (or its Related Parties) to any swap or derivative
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder or (iii) any credit
insurance provider relating to the Borrower and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Term Loans or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Term Loans, (h) with the consent of the Borrower,
(i) deal terms and other information customarily reported to Thomson Reuters,
other bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates from a third party that is not, to such
Person’s knowledge, subject to confidentiality obligations to the Borrower,
(k) to the extent that such information is independently developed by such
Person, or (l) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary thereof relating to the Borrower or

 

64



--------------------------------------------------------------------------------

any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
thereof; provided that, in the case of information received from the Borrower or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.10    Survival. All representations and warranties set forth in
Article V and all representations and warranties contained in any Loan Document
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

Section 10.11    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 10.12    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

Section 10.13    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

65



--------------------------------------------------------------------------------

Section 10.14    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, and the Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

Section 10.15    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies the
Borrower, which information includes the name, address and tax identification
number of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the PATRIOT Act or such Anti-Money
Laundering Laws.

Section 10.16    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VI or VII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VI or VII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VI or VII.

Section 10.17    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Term Loans provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Joint Lead Arrangers and the Lenders is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) except as specifically provided in this
Agreement, none of the Administrative Agent, the Joint Lead Arrangers or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Joint Lead Arrangers or any Lender has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and none of the Administrative Agent, the Joint Lead Arrangers or the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Joint Lead Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Joint Lead Arrangers or the Lenders has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent, the Joint Lead Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.

 

66



--------------------------------------------------------------------------------

(b)    The Borrower acknowledges and agrees that each Lender, the Joint Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, the Joint Lead Arrangers or Affiliate thereof
were not a Lender or Lead Arranger or an Affiliate thereof (or an agent or any
other person with any similar role hereunder) and without any duty to account
therefor to any other Lender, the Joint Lead Arrangers, the Borrower or any
Affiliate of the foregoing. Each Lender, the Joint Lead Arrangers and any
Affiliate thereof may accept fees and other consideration from the Borrower or
any Affiliate thereof for services in connection with this Agreement, the Term
Loans or otherwise without having to account for the same to any other Lender,
the Joint Lead Arrangers, the Borrower or any Affiliate of the foregoing.

Section 10.18    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.

Section 10.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

67



--------------------------------------------------------------------------------

Section 10.20    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84¬14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

[Signature pages to follow]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWER: EVERGY, INC.

By:   /s/ Lori A. Wright

Name:   Lori A. Wright

Title:   Vice President — Corporate Planning   Investor Relations and Treasurer



--------------------------------------------------------------------------------

AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent and a Lender

By:   /s/ Jesse Tannuzze

Name:  

Jesse Tannuzze

Title:  

Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:   /s/ Maggie Halleland

Name:  

Maggie Halleland

Title:  

Vice President

CITIBANK, N.A., as a Lender

By:   /s/ Richard Rivera

Name:  

Richard Rivera

Title:  

Vice President

JPMORGAN CHASE BANK, N.A., as a Lender

By:   /s/ Jaun Javellana

Name:  

Jaun Javellana

Title:  

Executive Director

MUFG BANK, LTD., as a Lender

By:   /s/ Michael T. Merrow

Name:  

Michael T. Merrow

Title:  

Director



--------------------------------------------------------------------------------

EXHIBIT A

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

TERM LOAN NOTE

 

$                                            , 2019

FOR VALUE RECEIVED, EVERGY, INC., a Missouri corporation (the “Borrower”),
promises to pay to                              (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the principal sum of
                 DOLLARS ($                ) or, if less, the unpaid principal
amount of all Term Loans made by the Lender to the Borrower from time to time
pursuant to that certain Term Loan Credit Agreement, dated as of March 15, 2019
(as amended, restated, extended or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 3.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Term Loan Note and on which such Obligations may be declared to be
immediately due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.

 

EVERGY, INC. By:       Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                             

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you by Evergy, Inc., a
Missouri corporation (the “Borrower”), pursuant to Section 2.2 of the Term Loan
Credit Agreement dated as of March 15, 2019 (as amended, restated, extended or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

1.    The Borrower hereby requests that the Lenders make a Term Loan to the
Borrower in the aggregate principal amount of $                . (Complete with
an amount in accordance with Section 2.2 of the Credit Agreement.)

2.    The Borrower hereby requests that such Term Loan be made on the following
Business Day:                             . (Complete with a Business Day in
accordance with Section 2.2 of the Credit Agreement).

3.    The Borrower hereby requests that such Term Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component
of Loan1

  

Interest Rate

  

Interest Period
(LIBOR
Rate only)

  

[Base Rate or LIBOR Rate]2

  

 

 

1 

Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).

2 

Complete with the Base Rate or the LIBOR Rate.



--------------------------------------------------------------------------------

4.    The aggregate principal amount of all Term Loans outstanding as of the
date hereof (including the Term Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5.    All of the conditions applicable to the Term Loan requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Term Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

EVERGY, INC. By:       Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you by Evergy, Inc., a
Missouri (the “Borrower”), pursuant to Section 4.1(d)(i) of the Term Loan Credit
Agreement dated as of the date hereof (as amended, restated, extended or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

1.    The Administrative Agent is hereby authorized to disburse all Term Loan
proceeds into the following account(s):

 

 

Bank Name:                                      ABA Routing Number:
                             Account Number:                                 

2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided by the Borrower to the
Administrative Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

EVERGY, INC. By:       Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you by Evergy, Inc., a
Missouri corporation (the “Borrower”), pursuant to Section 2.4(a) of the Term
Loan Credit Agreement dated as of March 15, 2019 (as amended, restated, extended
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

1.    The Borrower hereby provides notice to the Administrative Agent that it
shall prepay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                            . (Complete with an amount in accordance with
Section 2.4 of the Credit Agreement.)

2.    The Borrower shall prepay the above-referenced Loans on the following
Business Day:                             . (Complete with a date no earlier
than (i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Base Rate Loan and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

EVERGY, INC. By:       Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you by Evergy, Inc., a Missouri corporation (the “Borrower”), pursuant to
Section 3.2 of the Term Loan Credit Agreement dated as of March 15, 2019 (as
amended, restated, extended or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

This Notice is submitted for the purpose of: (Check one and complete applicable
information in accordance with the Credit Agreement.)

 

☐    Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan   
Outstanding principal balance:    $                                Principal
amount to be converted:    $                                Requested effective
date of conversion:                                      Requested new Interest
Period:                                   ☐    Converting all or a portion of a
LIBOR Rate Loan into a Base Rate Loan    Outstanding principal balance:   
$                                Principal amount to be converted:   
$                                Last day of the current Interest Period:   
                                  Requested effective date of conversion:   
                              



--------------------------------------------------------------------------------

☐    Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan   
Outstanding principal balance:    $                                Principal
amount to be continued:    $                                Last day of the
current Interest Period:                                      Requested
effective date of continuation:                                      Requested
new Interest Period:                                  

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

EVERGY, INC. By:       Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                     

Reference is hereby made to that certain Term Loan Credit Agreement dated as of
March 15, 2019 (as amended, restated, extended or otherwise modified from time
to time, the “Credit Agreement”), by and among Evergy, Inc., a Missouri
corporation (the “Borrower”), the lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement. This certificate is being delivered pursuant to
Section 6.2(a) of the Credit Agreement. The undersigned Responsible Officer,
acting solely in such person’s capacity as an officer of the Borrower and not in
such person’s individual capacity, hereby certifies to the Administrative Agent
as of the date hereof as follows:

1.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of                              and for the
                             period[s] then ended and such statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the dates indicated and the results
of their operations and cash flows for the period[s] indicated subject to normal
year-end adjustments and the absence of footnotes.

2.    No Default or Event of Default exists and is continuing as of the date
hereof [except, if a Default or Event of Default exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking or
proposes to take with respect thereto].

3.    As of the date of this certificate, the Borrower is in compliance with the
financial covenant contained in Section 7.6 of the Credit Agreement as shown on
the attached Schedule 1 and the Borrower is in compliance with the other
covenants and restrictions contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

EVERGY, INC. By:       Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter ended                                  (the “Statement Date”)

Section 7.6 Financial Covenant

 

(I)    Total Indebtedness as of the Statement Date    $                     (II)
   Total Capitalization as of the Statement Date    $                     (III)
   Line (I) divided by Line (II)             to 1.00 (IV)    Maximum permitted
ratio of Total Indebtedness to Total Capitalization as set forth in Section 7.6
of the Credit Agreement    0.65 to 1.00 (V)    In Compliance?    Yes/No



--------------------------------------------------------------------------------

EXHIBIT G

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees hereunder are several and not joint.]2 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:

[INSERT NAME OF ASSIGNOR]

 

2.    Assignee(s):

See Schedules attached hereto

 

3.    Borrower:

Evergy, Inc.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Include bracketed language if there are multiple Assignees.



--------------------------------------------------------------------------------

4.     Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

5.    Credit Agreement:

The Term Loan Credit Agreement dated as of March 15, 2019, by and among Evergy,
Inc., as Borrower, the Lenders party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)

 

6.    Assigned Interest:

See Schedules attached hereto

 

[7.    Trade Date:

                            ]3

[Remainder of Page Intentionally Left Blank]

 

3 

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                              , 2         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

      Name:   Title:

ASSIGNEES

See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By       Title:

[Consented to:]5

 

EVERGY, INC. By:       Title:

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. May also use a Master Consent.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned1    Aggregate
Amount of
Commitment/
Loans for all
Lenders2      Amount of
Commitment/
Loans
Assigned3      Percentage
Assigned of
Commitment/
Loans4     CUSIP
Number      $                    $                               %       $    
   $                   %       $        $                   %   

 

[NAME OF ASSIGNEE]5

[and is an Affiliate/Approved Fund of [identify Lender]6]

By:       Title:

 

 

1 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g. “Term Loan
Commitment,” etc.)

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

Add additional signature blocks, as needed.

6 

Select as appropriate.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.8(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vii) it is not a
Defaulting Lender and (viii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the] [any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of March 15,
2019 (the “Credit Agreement”), by and among Evergy, Inc., a Missouri corporation
(the “Borrower”), the lenders who are or may become party thereto, as Lenders,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Term Loan Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
(10%) shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of March 15,
2019 (the “Credit Agreement”), by and among Evergy, Inc., a Missouri
corporation, (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of March 15,
2019 (the “Credit Agreement”), by and among Evergy, Inc., a Missouri
corporation, ( the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN
E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (ii) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Term Loan Credit Agreement

dated as of March 15, 2019

by and among

Evergy, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of March 15,
2019 (the “Credit Agreement”), by and among Evergy, Inc., (the “Borrower”), the
lenders who are or may become party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Term Loan Note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any Term Loan Note(s)
evidencing such Loan(s)), (c) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

By:       Name:   Title:

Date:                          , 20    



--------------------------------------------------------------------------------

Schedule 1.1

Commitments

 

Lender

  

Commitment

 

Wells Fargo Bank, National Association

   $ 200,000,000  

Bank of America, N.A.

   $ 200,000,000  

Citibank, N.A.

   $ 200,000,000  

JP Morgan Chase Bank, N.A.

   $ 200,000,000  

MUFG Bank, Ltd.

   $ 200,000,000     

 

 

 

Total

   $ 1,000,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule 7.1

Existing Liens

Liens arising under that certain Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing dated December 11, 2014 by Prairie Wind
Transmission, LLC in favor of U.S. Bank, National Association

Liens relating to the leveraged lease of an 8% interest in Jeffrey Energy
Center, including pursuant to the Mortgage (with Future Advances), dated
August 15, 1991 and modified August 31, 2007, by and between Westar Energy,
Inc., as successor, and Wilmington Trust Company, and the Indenture of Mortgage,
Assignment of Lease and Security Agreement, dated August 15, 1991, by and
between Wilmington Trust Company and United Missouri Bank, N.A.

Liens relating to the leveraged lease of a 50% interest in LaCygne Energy
Center, including pursuant to the Trust Indenture, Security Agreement and
Mortgage, dated September 1, 1987 and as amended from time to time, by and
between U.S. Bank National Association (as successor in interest to State Street
Bank and Trust Company and The Connecticut National Bank), Comcast MO Financial
Services, Inc. (as successor in interest to U.S. West Financial Services, Inc.),
Deutsche Bank Trust Company Americas (as successor in interest to Bankers Trust
Company) and Kansas Gas and Electric Company.

Liens relating to railcars and vehicles used or owned by any of the Borrowers

Liens relating to Westar’s Capital Lease Obligations, as disclosed in the ’34
Act Reports prior to the Closing Date, not to exceed $85 million